1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3

4     MICHAEL WILLIAMS,
                                                           Case No.: 3:17-cv-00355-MMD-WGC
5                          Plaintiff,
                                                           REFERRAL TO PRO BONO PROGRAM
6     vs.

7
      MARKS, et al.,
8
                            Defendants.
9
            This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
10
     the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
11
     appointed as pro bono counsel for Michael Williams. The scope of appointment will be for the limited
12
     purpose of representing Plaintiff Williams with respect to the interpretation of Nevada Department of
13
     Corrections Administrative Regulation (AR) 639 and the provisions therein pertaining to (1) whether an
14
     inmate who is personally involved in a civil rights lawsuit directly involving medical issues may possess
15
     copies of the inmate’s medical records relevant to the lawsuit’s medical issues [AR 639.02(8)], and
16
     (2) whether an inmate involved in such litigation, if indigent, will be provided copies of such relevant
17
     records [AR 639.02(7)(c)]. By referring this case to the Program, the Court is not expressing an opinion
18
     as to the merits of the case or the issues identified above. Accordingly,
19
            IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
20
     of counsel for the purposes identified herein.
21
            IT IS FURTHER ORDERED that the Clerk forwards this order to the Pro Bono Liaison.
22
            DATED: December 6, 2019.
23

24                                                          ______________________________________
                                                            WILLIAM G. COBB
25
                                                            UNITED STATES MAGISTRATE JUDGE
